Citation Nr: 1011344	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected post-operative congenital calcaneonavicular 
bar, left foot (left foot disability). 

2. Entitlement to service connection for a low back 
disability as secondary to the service-connected left foot 
disability. 

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to October 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2003 and June 2003 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  The claims were 
remanded by the Board for further development in March 2008. 

A January 2003 rating decision granted the Veteran a 20 
percent increased disability rating for his service-connected 
left foot disability, effective from July 3, 2002.  The 
Veteran has not indicated that he is satisfied with this 
evaluation. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even 
if a rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

The issues of entitlement to service connection for a low 
back disability as secondary to the service-connected left 
foot disability and entitlement to a total disability rating 
based on individual unemployability (TDIU) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Through out the rating period on appeal, the Veteran's left 
foot disability is manifested by symptoms analogous to severe 
malunion or nonunion of tarsal/metatarsal bones, and/or 
severe foot injury; however, actual loss of use and/or 
ankylosis of the left foot have not been shown. 




CONCLUSION OF LAW

Through out the rating period on appeal, the criteria for a 
30 percent rating for service-connected post-operative 
congenital calcaneonavicular bar, left foot, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.71a, Diagnostic Codes 5283, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The Board notes that for an increased-compensation claim, the 
Court previously held that section § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id. at 43-44.

The Vazquez case was recently partially vacated. See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009.).  
The Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."

In September 2003, the RO sent the Veteran letters informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records or to provide a properly executed release so that VA 
could request the records for him.  The Veteran was also 
notified in the VCAA letters that he could submit evidence 
showing his service-connected disability had increased in 
severity.  The Veteran was also provided the applicable 
rating criteria in the statements of the case dated in 
January 2004 and November 2009.  The notifications meet all 
VCAA requirements and the requirements of the Vazquez case.  
Although the information was not provided prior to the 
initial adjudication of the claim, there was no prejudice due 
to the timing of the letters because the Veteran was 
subsequently afforded an opportunity to submit evidence, and 
the claim was readjudicated.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

The Veteran's treatment records were obtained, and he was 
afforded VA examinations.  The examination reports reflect 
that the examiners were fully informed as they obtained a 
history from the Veteran and they reviewed the claims files.  
The examination reports contain all information necessary to 
evaluate the issues on appeal.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  The Veteran has declined a hearing. For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim. Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Accordingly, the VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran. Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Disability Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As with the Veteran's left foot disability increased rating 
claim, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009). See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).




Service-Connected Left Foot Disability, Currently Rated As 20 
Percent Disabling

The Veteran is claiming entitlement to an increased rating 
for his left foot disability. Currently, he asserts that he 
has increased difficulties with balance, walking on flat and 
uneven surfaces, and climbing stairs.  See Regional Office 
Hearing Testimony, October 2003.  His request for an 
increased rating was received in July 2002.  

Applicable Law and Regulations 

The Veteran's service-connected left foot disability has been 
rated 20 percent disabling, effective July 2, 2002, by the RO 
under the provisions of Diagnostic Code 5299-5283. 38 C.F.R. 
§§ 4.20, 4.27, 4.71a.  Diagnostic Code 5299 refers generally 
to orthopedic disabilities and is not associated with any 
specific rating criteria.  See 38 C.F.R. §§ 4.27, 4.71a.

Pursuant to Diagnostic Code 5283, used in rating malunion or 
nonunion of the tarsal or metatarsal bones, a 30 percent 
rating is warranted for a severe foot injury. 38 C.F.R. § 
4.71a, Diagnostic Code 5283.  With actual loss of use of the 
foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5167 (2009).

Similarly, pursuant to Diagnostic Code 5284, used in rating 
other foot injuries, a 30 percent rating is warranted for a 
severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
With actual loss of use of the foot, a 40 percent rating is 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5167 (2009).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2009).


Facts

In November 2002, the Veteran underwent a C & P examination 
for evaluation of his left foot/ankle disability.  
Subjectively, he complained of aching pain with any type of 
ambulation.  Physical examination of the feet/ankles revealed 
generalized stiffness, bilaterally, and tenderness with 
palpation to any part of the foot.  Dorsiflexion was to 15 
degrees, plantar flexion was to 25 degrees, inversion was to 
20 degrees, and eversion was to 10 degrees.  With respect to 
gait, the Veteran displayed a generalized limp and walked on 
the outer aspects of his feet.  He demonstrated difficulty 
standing on his toes and heels and with any type of 
squatting.  The pertinent diagnosis was mild degenerative 
joint disease of the bilateral feet and ankles.  

In February 2007, VA treatment records reflect that the 
Veteran complained of lower left extremity pain and walked 
with an observable limp on the left side.  Plantar flexion of 
the left ankle was to 35 degrees (or 10 degrees less full), 
and dorsiflexion was to 15 degrees (or 5 degrees less to 
full); subtalar mobility was limited.  The VA examiner noted 
that the Veteran displayed altered gait mechanics from 
chronically painful status-post fused left ankle.  

In August 2009, the Veteran underwent a comprehensive C & P 
examination for evaluation of his left foot disability.  The 
Veteran complained of discomfort and stiffness in "side to 
side" motion of the left foot.  Upon physical examination of 
the feet and ankles, the Veteran had dorsiflexion to 10 
degrees and plantar flexion to 30 degrees, bilaterally.  
Inversion was 0 (zero) degrees on the left with no eversion 
on either foot.  X-rays of the feet revealed the subtalar 
joint was completely obliterated/fused.  It also appeared 
that the calcaneal cuboid and calcaneonavicular were fused as 
well.  The impression was left foot subtalar calcaneal cuboid 
and calcaneonavicular fusions.  In rendering his diagnoses, 
the examiner noted that the Veteran's functional impairment 
was that he had no subtalar motion due to fusion; that he 
could not walk on the left ankle; that he could not walk on 
uneven ground; and that his left foot was fixed in slight 
inversion.  Notably, the Veteran was able to walk "well" 
without assisted devices.  

Analysis 

Given that the Veteran's foot/ankle disability is already 
rated as 20 percent disabling under Code 5283, the only way 
he could obtain a higher rating under this code would be with 
severe malunion/nonunion of the tarsal/metatarsal bones (30 
percent), or with actual loss of use of the foot (40 
percent).  

In light of the objective medical evidence outlined above, 
the Veteran's credible complaints of functional loss due to 
left foot/ankle pain, and resolving all reasonable doubt in 
his favor, the Board finds that the Veteran's overall 
disability picture more nearly approximates next higher 30 
percent rating under DC 5283.  

Indeed, VA examination in November 2002 reflected decreased 
dorsiflexion and plantar flexion, in addition to objective 
findings of tenderness and generalized stiffness, and 
observable problems with standing, walking, and squatting.  
In February 2007, the Veteran again displayed decreased range 
of motion in dorsiflexion and plantar flexion, along with 
limited subtalar mobility.  In his assessment of the 
disability, the VA examiner described the fused left ankle as 
"chronically painful."  More recently, in August 2009, the 
Veteran's dorsiflexion was limited to 10 degrees and plantar 
flexion was limited to 30 degrees.  Notably, the examiner 
found significant functional limitation as a result of his 
left ankle/foot disability - namely, he had no subtalar 
motion on the left ankle; he was unable to walk on the left 
ankle or on uneven ground; and his left foot was fixed in 
slight inversion.  

Based on these findings, the Board is compelled to conclude 
that, throughout the entire rating period on appeal, the 
Veteran's left foot symptomatology is best characterized as 
severe, rather than moderate, under DC 5283.  In so finding, 
the Board additionally acknowledges that the Veteran meets 
the 30 percent rating criteria under DC 5284, which is also 
characterized by "severe" foot injury. 

While the Board finds that a higher 30 percent rating is 
warranted, under either DCs 5283 or 5284, a rating in excess 
of that amount is not appropriate here.  Again, a higher 40 
percent rating under DCs 5283 or 5284 is only warranted with 
actual loss of use of the foot.  The evidence of record 
clearly shows that the Veteran still does have use of his 
left foot.  In fact, the most recent August 2009 VA 
examination shows that he is still able to walk well without 
assisted devices and that his gait was "not significantly 
bad."  Moreover, while motion (dorsiflexion/plantar flexion) 
of the ankle is clearly limited here, it is not entirely 
absent.  Consequently, a rating in excess of 30 percent is 
not warranted under Codes 5283 or 5284. 

Higher ratings - other codes (foot and ankle) 

The Board has also considered whether the Veteran could be 
afforded a higher rating under any of the other Codes 
applicable to rating disability of the foot (See 38 C.F.R. § 
4.71a, Codes 5276 to 5283).  As the Veteran has not been 
shown to have flatfeet (DC 5276), claw foot (DC 5278), or 
actual loss of use of the foot, as discussed above (DC 5284), 
none of these diagnostic codes would allow for a rating in 
excess of the 30 percent assigned herein.  

The Board has also considered whether the Veteran could be 
afforded a higher rating under any of the other Codes 
applicable to rating disability of the ankle (See 38 C.F.R. § 
4.71a, Codes 5270 to 5274).  In this regard, the only Code 
section that may afford the Veteran a higher, 40 percent 
rating is DC 5270.  Diagnostic Code DC 5270 pertains to 
ankylosis of the ankle.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure. See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  

In the instant case, because the Veteran is able to move his 
left ankle - although not with normal range of motion, by 
definition, his left ankle joint is not immobile.  Therefore, 
a higher rating (or separate rating, for that matter) under 
DC 5270 would not be appropriate here.  Moreover, the 
Veteran's limited motion of the left ankle/foot has already 
been considered analogous to "severe" foot symptomatology, 
thereby warranting the 30 percent rating assigned herein.  


Separate Ratings (foot and ankle)

In addition to higher ratings, the Board has also considered 
whether separate ratings under any of the other Codes 
applicable to rating disabilities of the foot are warranted.  
However, a separate evaluation is not appropriate here since 
a rating under Codes 5283 or 5284 encompasses disability of 
the whole foot.  Thus a separate rating for specific foot or 
toe pathology in addition to the 30 percent rating already 
awarded for severe disability of the left foot (e.g. 
hammertoes under Code 5282) would violate the rule against 
pyramiding. See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. (Such a 
separate rating would also have the potential to create the 
incongruous situation where a Veteran actually received a 
rating equal to or greater than the 40 percent rating for 
loss of use of the foot for pathology that did not result in 
actual loss of use of the foot).  

The Board has also considered whether the Veteran could be 
afforded a separate rating for left foot/ankle disability 
(See 38 C.F.R. § 4.71a, Codes 5270-5274).  However, given 
that the ankle symptomatology has always been evaluated as 
part of the Veteran's foot disability, the Board finds that 
the rating under Codes 5283 or 5284 actually encompasses the 
Veteran's left ankle pathology.  Indeed, the evidence shows 
no distinct symptomatology of the ankle aside from general 
limitation of motion already contemplated under DCs 5282 and 
5283.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the most recent August 2009 VA 
examiner stated that the Veteran had no subtalar motion, and 
that his dorsiflexion and plantar flexion were limited.  Such 
limitations are adequately compensated by the 30 percent 
rating for severe foot disability.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to left foot/ankle 
disability has not varied significantly during the appeal 
period. Hart, supra.

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left foot/ankle disability. 38 C.F.R. § 3.321. Consequently, 
referral for extraschedular consideration is not suggested by 
the record.

Accordingly, for the entire time period on appeal, the 
Veteran is entitled to a higher, 30 percent rating for his 
left ankle/foot disability, under either DCs 5283 or 5284.  
However, for the reasons discussed at length above, a rating 
in excess of that amount is not warranted.  


ORDER

Through out the entire time period on appeal, an increased 
rating of 30 percent for post-operative congenital 
calcaneonavicular bar, left foot, is granted subject to the 
law and regulations regarding the payment of monetary 
benefits.

REMAND

The Veteran contends that his low back disability is 
significantly aggravated by his service-connected left foot 
disability which causes altered stance and abnormal gait.  In 
addition to the claimed back disability, he asserts that he 
is no longer able to maintain employment due to the severity 
of his service-connected left foot disability.  Further 
development is needed before a determination on these issues 
can be made. 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service- connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

In this case, the medical evidence of record clearly 
demonstrates diagnoses of chronic lumbar sprain with 
degenerative joint disease and spondylosis.  The Veteran is 
currently service-connected for post-operative, congenital 
calcaneonavicular bar of the left foot.  

The record does contain evidence which suggests that the 
Veteran's mechanical low back pain is aggravated by altered 
gait mechanics due to the left ankle/foot disability.  See VA 
Consult Request, Dr. Escarda, dated February 2007.  The 
Veteran has been afforded two VA examinations in conjunction 
with his claim, the first in November 2002, and the second in 
August 2009.  Both VA examiners opined that the Veteran's low 
back disability was not directly caused by the service 
connected left foot disability.  However, neither examiner 
specifically addressed whether nonservice-connected 
disability was aggravated by the service connected 
disability.  

Accordingly, upon remand, the Board finds that an addendum to 
the August 2009 examination report should be obtained which 
specifically address the question of aggravation.  Indeed, 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The outstanding medical question as 
to whether the Veteran's nonservice-connected back disability 
is aggravated by the service-connected left foot disability 
must be addressed prior to an adjudication of the claim.

As final matter, the Board notes that, as found by the RO, 
the Veteran is currently ineligible for schedular 
consideration of a TDIU because he does not have a single 
disability rated 60 percent and his combined disability 
rating is less than 70 percent. See 38 C.F.R. § 4.16(a) 
(2009).  Given that the issue for consideration on remand 
could result in eligibility for a TDIU on a schedular basis, 
the Board finds that the claim for TDIU is inextricably 
intertwined with the claim for entitlement to service 
connection for a low back disability and thus the claims 
should be considered together. See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a veteran's 
claim for the second issue). As such, appellate action on the 
TDIU claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the Veteran's 
recent VA treatment records which 
pertain to his service-connected left 
foot disability and nonservice 
connected back disability.  

2.	Thereafter, the RO should forward the 
Veteran's claims file to the examiner 
who conducted the VA examination in 
August 2009.  The examiner must opine 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's 
service-connected left foot disability 
aggravates the Veteran's nonservice-
connected lumbar disabilities (i.e., 
chronic lumbar sprain with degenerative 
joint disease and spondylosis) beyond 
the natural progression of the 
disease(s).  If aggravation is found, 
the examiner should identify that 
aspect of the Veteran's lumbar 
disability that is due to such 
aggravation.

If the examiner who performed the 
August 2009 VA examination is not 
available, schedule the Veteran for 
another appropriate examination and 
have that examiner address the 
questions noted above.  The claims file 
should be made available to the 
examiner for review in conjunction with 
the opinion/ examination.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The physician 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the veteran as to any scheduled 
examination.

3. After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claims for TDIU 
and entitlement to service connection 
for a low back disability as secondary 
to the service-connected left foot 
disability should be readjudicated.  If 
the claims remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


